UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1958



RICHARD L. EVANS; FRANK M. PECK, JR.,

                                            Plaintiffs - Appellants,

          versus


ROBERT G. CHAFIN, of the Circuit Court of
Wayne County, West Virginia; WEST VIRGINIA
SUPREME COURT, State of West Virginia; EARL C.
BEVINS; W. NICHOLAS REYNOLDS,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-97-222-3)


Submitted:   April 29, 1998                   Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Evans, Frank M. Peck, Jr., Appellants Pro Se. John
Albert Grafton, Noelle Aimee Starek, SHUMAN, ANNAND & POE, Charles-
ton, West Virginia; P. Nathan Bowles, Jr., BOWLES, RICE, MCDAVID,
GRAFF & LOVE, Charleston, West Virginia; Joseph Michael Farrell,
Jr., FARRELL, FARRELL & FARRELL, L.C., Huntington, West Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order denying relief on
their civil complaint. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Evans v. Chafin, No.
CA-97-222-3 (S.D.W. Va. June 25, 1997). We deny Appellants' motion

for leave to present status report and dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2